Title: To Thomas Jefferson from Samuel Allyne Otis, 16 March 1808
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington March 16th 1808
                  
                  I request you to be pleased to order the copy of the Ex: proceedings of Senate returned to my office to enable me to bring up the record. 
                  I have the honor to be your most humble Sevt
                  
                     Sam A. Otis 
                     
                  
               